       Case: 1:20-cv-00497 Document #: 1 Filed: 01/22/20 Page 1 of 6 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Vickie Barnett,                               )
                                              )
        Plaintiff,                            )
                                              )
        v.                                    )      No.   1:20-cv-497
                                              )
Unifin, Inc., an Illinois corporation and     )
LTD Acquisitions, LLC, a Delaware             )
limited liability company,                    )
                                              )
        Defendants.                           )      Jury Demanded

                                            COMPLAINT

        Plaintiff, Vickie Barnett, brings this action under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a finding that Defendants’ debt

collection actions violated the FDCPA, and to recover damages, and allege:

                                 JURISDICTION AND VENUE

        1.      This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA, and 28

U.S.C. § 1331. Moreover, Defendants’ extensive business dealings here make them

subject to this Court’s general and specific jurisdiction.

        2.      Venue is proper in this District because: a) part of the acts and

transactions occurred here; and, b) Defendant Unifin resides here and both Defendants

transact substantial business here.

                                             PARTIES

        3.      Plaintiff, Vickie Barnett (“Barnett”), is a citizen of the State of Ohio, from

whom Defendants attempted to collect a defaulted consumer debt that she allegedly

owed for a Mid America – Milestone credit card account, despite the fact that she had
      Case: 1:20-cv-00497 Document #: 1 Filed: 01/22/20 Page 2 of 6 PageID #:2




exercised her rights to refuse to pay the debt and to be represented by the legal aid

attorneys at the Chicago Legal Clinic's Legal Advocates for Seniors and People with

Disabilities program ("LASPD"), located in Chicago, Illinois.

       4.      Defendant, Unifin, Inc. (“Unifin”), is an Illinois corporation that acts as a

debt collector, as defined by § 1692a of the FDCPA, because it regularly uses the mails

and/or the telephone to collect, or attempt to collect, defaulted consumer debts. From its

offices in Skokie, Illinois, Defendant Unifin operates a nationwide debt collection

business and attempts to collect defaulted debts from consumers in many states. In

fact, Defendant Unifin was acting as a debt collector as to the defaulted consumer debt

it attempted to collect from Plaintiff.

       5.      Defendant, LTD Acquisitions, LLC, (“LTD”), is a Delaware limited liability

company that acts as a debt collector, as defined by § 1692a of the FDCPA, because it

regularly uses the mails and/or the telephone to collect, or attempt to collect, directly or

indirectly, defaulted consumer debts that it did not originate. LTD operates a nationwide

defaulted debt collection business, and attempts to collect debts, directly or indirectly,

from consumers in many states, including consumers in the State of Illinois. In fact,

Defendant LTD was acting as a debt collector, as that term is defined in the FDCPA, as

to the defaulted consumer debts Defendants attempted to collect from Plaintiff.

       6.      Defendant LTD is a bad debt buyer that obtains/buys large portfolios of

defaulted consumer debts for pennies on the dollar. Defendant LTD’s principal, if not

sole, business purpose is the collection of defaulted consumer debts originated by

others.

       7.      Defendants Unifin and LTD are authorized to conduct business in Illinois,



                                               2
      Case: 1:20-cv-00497 Document #: 1 Filed: 01/22/20 Page 3 of 6 PageID #:3




and maintain registered agents here, see, records from the Illinois Secretary of State,

attached as Group Exhibit A. In fact, Defendants conduct extensive business in Illinois.

                                   FACTUAL ALLEGATIONS

       8.     Ms. Barnett is a disabled woman with limited assets and income, who fell

behind on paying her bills, including a debt she allegedly owed to Mid America –

Milestone. At some point in time after this debt went into default, Defendant LTD

allegedly bought Ms. Barnett’s Mid America – Milestone account, and Defendants then

began trying to collect it from her by having Defendant LTD’s sister company, LTD

Financial Services, LP, send Ms. Barnett a collection letter, dated February 2, 2018.

Ms. Barnett then sought the assistance of the legal aid attorneys at the Chicago Legal

Clinic’s LASPD program regarding Defendant LTD’s collection actions. A copy of this

collection letter is attached as Exhibit B.

       9.     Accordingly, on May 27, 2018, one of Ms. Barnett’s legal aid attorneys at

LASPD informed Defendant LTD that Ms. Barnett was represented by counsel, and

directed it to cease contacting her, and to cease all further collection activities, because

Ms. Barnett was forced, by her financial circumstances, to refuse to pay her unsecured

debt. A copy of this letter is attached as Exhibit C.

       10.    Nonetheless, Defendants then sent Ms. Barnett a collection letter, dated

March 8, 2019, demanding payment of the Mid America – Milestone debt. A copy of this

letter is attached as Exhibit D.

       11.    Accordingly, on September 28, 2019, Ms. Barnett’s LASPD attorney had

to send Defendants yet another letter, again directing that communications and

collections cease. A copy of this letter is attached as Exhibit E.



                                              3
      Case: 1:20-cv-00497 Document #: 1 Filed: 01/22/20 Page 4 of 6 PageID #:4




       12.    Defendants’ violations of the FDCPA were material because, although

Plaintiff had been informed by counsel and believed that she had the right to refuse to

pay this debt and to demand that collection communications cease, Defendants’

collection communications made Plaintiff believe that her demand had been futile and

that she did not have the rights Congress had granted her under the FDCPA.

       13.    Moreover, violations of the FDCPA which would lead a consumer to alter

her course of action as to whether to pay a debt, or which would be a factor in the

consumer's decision making process, are material, see, Lox v. CDA, 689 F.3d 818, 827

(7th Cir. 2012). Here, Defendants’ actions caused Plaintiff to question whether she was

still represented by counsel as to this debt, which caused stress and confusion as to

whether she was required to pay the debt at issue.

       14.    Defendants’ collection actions complained of herein occurred within one

year of the date of this Complaint.

       15.    Defendants’ collection communications are to be interpreted under the

“unsophisticated consumer” standard, see, Gammon v. GC Services, Ltd. Partnership,

27 F.3d 1254, 1257 (7th Cir. 1994).

                                      COUNT I
                      Violation Of § 1692c(c) Of The FDCPA --
             Failure To Cease Communications And Cease Collections

       16.    Plaintiff adopts and realleges ¶¶ 1-15.

       17.    Section 1692c(c) of the FDCPA prohibits a debt collector from

communicating with a consumer after a direction to cease communications, and from

continuing to demand payment of a debt that the consumer has indicated that they

refuse to pay, see, 15 U.S.C. § 1692c(c).



                                            4
      Case: 1:20-cv-00497 Document #: 1 Filed: 01/22/20 Page 5 of 6 PageID #:5




       18.    Here, the letters from Plaintiff’s attorneys told Defendants to cease

communications and cease collections. By directly communicating with Plaintiff

regarding this debt and demanding payment (Exhibit D), Defendants violated § 1692c(c)

of the FDCPA.

       19.    Defendants’ violation of § 1692c(c) of the FDCPA renders them liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                    COUNT II
                   Violation Of § 1692c(a)(2) Of The FDCPA --
             Communicating With A Consumer Represented By Counsel

       20.    Plaintiff adopts and realleges ¶¶ 1-15.

       21.    Section 1692c(a)(2) of the FDCPA prohibits a debt collector from

communicating with a consumer if the debt collector knows the consumer is

represented by an attorney with respect to such debt and has knowledge of, or can

readily ascertain, such attorney’s name and address, see, 15 U.S.C. § 1692c(a)(2).

       22.    Defendants knew, or readily could have known, that Plaintiff was

represented by counsel in connection with her debts because her attorneys had given

notice in writing, that Plaintiff was represented by counsel, and had directed a cessation

of communications with Plaintiff. By directly sending Plaintiff a collection letter (Exhibit

D), despite being advised that she was represented by counsel, Defendants violated §

1692c(a)(2) of the FDCPA.

       23.    Defendants’ violation of § 1692c(a)(2) of the FDCPA renders them liable

for actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15

U.S.C. § 1692k.



                                              5
      Case: 1:20-cv-00497 Document #: 1 Filed: 01/22/20 Page 6 of 6 PageID #:6




                                  PRAYER FOR RELIEF

       Plaintiff, Vickie Barnett, prays that this Court:

       1.     Find that Defendants’ debt collection actions violated the FDCPA;

       2.     Enter judgment in favor of Plaintiff Barnett and against Defendants, for

actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

1692k(a) of the FDCPA; and,

       3.     Grant such further relief as deemed just.

                                      JURY DEMAND

       Plaintiff, Vickie Barnett, demands trial by jury.

                                                     Vickie Barnett,

                                                     By: /s/ David J. Philipps_____________
                                                     One of Plaintiff’s Attorneys
Dated: January 22, 2020

David J. Philipps      (Ill. Bar No. 06196285)
Mary E. Philipps       (Ill. Bar No. 06197113)
Angie K. Robertson (Ill. Bar No. 06302858)
Philipps & Philipps, Ltd.
9760 S. Roberts Road
Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com
angie@philippslegal.com




                                                 6
